In an action to recover damages for personal injuries, etc., the defendant Alaire M. Bowers appeals from an order of the Supreme Court, Richmond County (Lebowitz, J.), dated October 24, 2003, which denied her motion for summary judgment dismissing the complaint insofar as asserted against her on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed insofar as asserted against the appellant.
The appellant made a prima facie showing that the plaintiff *594Debra Lee Osborne did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject motor vehicle accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955 [1992]). The affirmations of the plaintiffs’ physicians submitted in opposition to the motion were insufficient to raise a triable issue of fact.
Accordingly, the appellant was entitled to summary judgment dismissing the complaint insofar as asserted against her. Santucci, J.P., Smith, Luciano and Adams, JJ., concur.